Title: To Alexander Hamilton from James McHenry, 21 March 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 21st March 1800
          
          I transmit you a petition from a Soldier of the 10th Regiment, praying for a Discharge from the Service: if it can consistently be granted, you will be pleased to take the necessary Order to that effect.
          I have the Honour to be, Sir, Your most obedt Servt. 
          
            James McHenry
          
          Major Genl. A. Hamilton
        